Mr. Hubert Joly
August 19, 2012

[bbylogo.jpg]
August 19, 2012
Mr. Hubert Joly
Re:
Employment Terms

Dear Hubert:
On behalf of Best Buy Co. Inc. (the “Company”), I am pleased to offer you
employment with the Company on the terms of this letter agreement (“Agreement”).
This offer is irrevocable and will remain open for your acceptance, by your
signature on the last page hereof and delivery to me, until August 19, 2012 at
5:00 p.m. (Central Time). This Agreement will become effective upon your
execution and receipt by the Company and your employment will commence in
accordance with Section 1.
1.Commencement Date; Term of Agreement. The term of your employment under this
Agreement with the Company will commence on or about August 27, 2012 or such
later date, subject to Section 15 below, after applicable permission has been
obtained from United States immigration authorities to commence work for the
Company in the United States (“Commencement Date”), and will continue until the
date that your employment terminates as provided in Section 9 hereof (the
“Term”).


2.Position; Principal Place of Employment; Other Activities.


(a)During the Term, you will be employed as the President and Chief Executive
Officer of the Company, reporting to the Board of Directors of the Company (the
“Board”). Your principal place of employment will be at the Company's
headquarters in Richfield, Minnesota.


(b)During the Term, you may participate in charitable, civic, educational,
professional, community and industry affairs (including serving on boards of
directors of such entities) and, with prior written approval of the Board, serve
on the board of directors of non-profit companies and (ii) manage your personal
investments, so long as such activities do not materially interfere with the
performance of your duties hereunder or create a potential business conflict or
the appearance thereof. The Board hereby approves your continuing service on the
boards of directors that you disclosed to the Company prior to the date hereof.


3.Board Membership. The Board will take such action as may be necessary to
appoint or elect you as a member of the Board effective on your Commencement
Date. Thereafter, during the Term, the Board will nominate you for re-election
as a member of the Board as and when your term as a director otherwise would
expire. You agree to serve without additional compensation as a director of the
Company and as chief executive officer or director of any of the Company's
subsidiaries.

Page 1

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

4.Base Salary. During the Term, you will be paid a base salary at an annual rate
of $1,175,000, payable in accordance with the regular payroll practices of the
Company. Your base salary will be reviewed annually by the Board (or a committee
thereof) for any increase (or decrease, to the extent permitted without causing
an event of Good Reason (as defined on Attachment A hereto)) in the sole
discretion of the Board (or committee). For all purposes under this Agreement,
your “Base Salary” is the amount then applicable under this Section 4.


5.Annual Bonus. Beginning with the Company's fiscal year commencing in 2013 and
for each fiscal year of the Company during your employment with the Company
thereafter during the Term, you will be eligible to participate in the Company's
Short-Term Incentive Plan (“STI Plan”) and all other annual cash and incentive
award programs generally applicable to the Company's senior executives. You will
have the opportunity to earn a target bonus under the STI Plan, measured against
criteria to be determined by the Board (or a committee thereof), of 200% of your
Base Salary (the “Target Bonus”) and with a maximum bonus of at least 400% of
your Base Salary and a threshold bonus as set by the Board (or a committee
thereof).


6.Long-Term Incentive Compensation.


(a)Commencing with annual awards to senior executives granted during the
Company's fiscal year commencing in 2013, and thereafter during the Term, you
will be eligible to participate in the Company's 2004 Omnibus Stock and
Incentive Plan (“LTIP”) (and any successor or other long-term incentive plans
and programs for the Company's senior executives) in a manner consistent with
awards to other senior executives granted at such time; provided, the aggregate
target value of the annual long-term incentive award granted to you during the
Company's fiscal year commencing in 2013 will not be less than $8,750,000. All
such awards granted with respect to fiscal years commencing after 2013 will be
determined and granted in the good faith discretion of the Board (or a committee
thereof).


7.Buy-Out Awards. To compensate you for certain forfeitures incurred in
connection with the termination of your employment with your immediately
preceding employer, the Company will pay or provide you the following awards
within 7 days following the Commencement Date:


(a)The Company will pay you a cash lump sum in the amount of $3,500,000 (less
applicable withholding taxes).


(b)The Company will grant you an award of fully vested fully registered Company
common stock under the Company's 2004 Omnibus Stock and Incentive Plan (“LTIP”)
having a face value on the date of grant of $3,000,000 (less applicable
withholding taxes) (“Buy-Out Stock Award”). You will be required to hold the net
shares granted under the Buy-Out Stock Award for two (2) years after the date of
grant or, if earlier, until a termination of your employment. The Buy-Out Stock
Award (or applicable part thereof) will at all times be subject to the Company's
senior executive stock ownership policy (described under Section 8(b)).

Page 2

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

Provided, if your employment is involuntarily terminated by the Company for
Cause, or you voluntarily terminate your employment without Good Reason (and not
due to Disability or death), prior to the first anniversary of the Commencement
Date, you will repay to the Company the aggregate after-tax value of the Buy-Out
Cash Award and the net after-tax number of shares granted of the Buy-Out Stock
Award within 30 days after such termination. For purposes of this Agreement,
“Cause”, “Good Reason” and “Disability” have the meanings defined on Attachment
A hereto.
(c)The Company will grant you an award of restricted stock units under the LTIP
having a face value on the date of grant of $6,000,000, vesting in 36 equal
monthly installments commencing on same day of the first succeeding month as the
Commencement Date and each succeeding month thereafter until fully vested,
provided that you are employed on the date on which such installment is
scheduled to vest or as otherwise provided herein or in the grant, and having
such other terms and conditions as are set forth in the form of a long-term
incentive program buy-out award agreement attached hereto as Exhibit A (“Buy-Out
RSUs”). The Buy-Out RSUs, to the extent becoming vested, will be paid in one
share of Company common stock for each vested restricted stock unit as soon as
is practicable after you incur a separation from service from the Company,
subject to the 6 months delay following such separation from service to the
extent required under the Internal Revenue Code Section 409A if you are a
“Specified Employee” upon such separation.


(d)The Company will grant you an award of stock options under the LTIP having a
Black Scholes value on the date of grant of $3,750,000, an exercise price equal
to Fair Market Value on the grant date (as defined under the LTIP), a 10-year
option term, vesting as to 25% of the option on the date of grant and as to the
other 75% of the option in equal installments on each of the first three
anniversaries of the Commencement Date and having such other terms and
conditions as are set forth in Exhibit A hereto (“Buy-Out Options”).


(e)The Company will grant you an award of performance share units under the LTIP
having a target grant date face value of $3,750,000, subject to goals based on
the performance of Company total shareholder return relative to the S&P 500 over
the 3 year period commencing on the first day of the month immediately following
the start date and three-year cliff time-vesting ending on the last day of the
performance period, payable to you in one share of Company common stock for each
performance share stock unit, and having such other terms and conditions as are
set forth in Exhibit A hereto (“Buy-Out PSUs”).


8.Employee Benefits; Policies; Expenses.


(a)During the Term, you will be entitled to participate in all employee benefit
plans and perquisites that the Company has adopted or may adopt, maintain,
sponsor or contribute to for the benefit of its senior executives from time to
time at a level commensurate with your position. You will be entitled to annual
paid vacation in accordance with the Company's time off policy applicable to
senior executives (which provides 23 days of Paid Time Off in your first full
year of employment, prorated for calendar year 2012).

Page 3

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

(b)In accordance with the Company's senior executive stock ownership policy, as
may be in effect from time to time, you will be required to attain the guideline
shareholding (currently 140,000 shares of Company common stock). Such policy
currently provides that, until you reach the guideline stock ownership amount,
you must be retain at least 50% of the after-tax value of all stock (and stock
unit) awards and vested stock option exercises. Vested unpaid restricted stock
unit awards are credited towards your holding requirement. You will at all times
during your employment be subject to the Company policies in effect from time to
time regarding engaging in transactions in Company stock.


(c)During the Term, upon presentation of appropriate documentation, you will be
reimbursed in accordance with the Company's expense reimbursement policy for all
reasonable and necessary business expenses incurred in connection with the
performance of your duties hereunder.


9.Termination.


(a)    Your employment under this Agreement, may be terminated by either party
at any time, and will terminate on the first of the following to occur of your
death, Disability, involuntary termination by the Company for Cause, involuntary
termination by the Company without Cause, voluntary termination by you for Good
Reason or voluntary termination by you without Good Reason. You will not
voluntarily terminate your employment without Good Reason without giving the
Company at least thirty (30) days' prior notice, and during such thirty (30)-day
period shall assist the Company, as and to the extent reasonably requested by
the Company, to effect an orderly transition of your duties and responsibilities
to the Company. This Agreement may be terminated by the Company or you, by
notice to the other such party, at any time after September 30, 2012 if
permission is not granted to you by the applicable United States immigration
authorities to commence employment pursuant to the Company's O-1 petition by
September 30, 2012 and your employment has not commenced by such date or a later
date and prior to the giving of notice of such termination (“Expiration”). In
the event of an Expiration and you forfeited or did not receive amounts that
otherwise would be due from your current employer as a result of your employment
with such employer being terminated in connection with this offer letter, the
Company will pay you a cash lump sum in the amount of $6,250,000 within fifteen
(15) days after the date of such termination.
(b)    During the Term, you will be entitled to participate and will participate
in the Company's Severance Plan (notwithstanding the definition of “Employee” in
such plan) as such plan may be in effect from time to time (“Severance Plan”) at
the same level of benefits as provided for Enterprise Executive Vice Presidents;
provided, however, that, during the Term: (i) any amendment or termination of
the Severance Plan adverse to you (other than any amendment applicable to all
participants as to the form and timing of any severance payments that may become
due thereunder to the extent such changes would not create a violation under
Code Section 409A as applicable to you), and without your prior written consent,
will be disregarded; (ii) an “Employment Termination” as provided under the
Severance Plan, will also mean an involuntary termination of your employment by
the Company without Cause or a voluntary termination by you for Good Reason;
(iii) all determinations with regard to you under

Page 4

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

the Severance Plan will be subject to Section 12 hereof and not the
determination procedures in the Severance Plan; (iv) the last paragraph of
Section 3 of the Severance Plan shall not apply to you and any reference to a
“release” in the Severance Plan shall mean the “separation agreement” referred
to below; and (v) in the event that your employment is involuntarily terminated
by the Company without Cause or you voluntarily terminate for Good Reason on or
within one year after the occurrence of a Change of Control (as defined in the
LTIP) (or such termination occurs prior to but (x) at the direction of a third
party or (y) otherwise in anticipation of and in connection with such Change of
Control (any such termination by the Company without Cause or you voluntarily
terminate for Good Reason, an “Anticipatory Termination”), and in all events
such Change of Control occurs and such Change of Control either satisfies the
requirements of Treasury Regulation 1.409-3(i)(5) or any amounts payable to you
as a result of such Change of Control is payable in the “short term deferral”
period under Code Section 409A) after the Anticipatory Termination, in lieu of
the amount of cash severance provided under the Severance Plan (other than the
payments and benefits described under the heading “Other Benefits” of Section 4
of the Severance Plan, which payments and benefits shall be paid to you), you
will receive (a) cash severance in the amount of the product of (x) two
multiplied by (y) the sum of your Base Salary plus your Target Bonus amount,
payable when such amount otherwise would be payable under the Severance Plan and
(b) a prorated Annual Bonus for the fiscal year in which such termination occurs
determined based on actual performance in accordance with the STI Plan (or
successor plan if applicable) for such year and payable when such bonuses are
payable to other senior executives, such proration to be equal to the fraction
the numerator of which is the number of days you are employed during such fiscal
year and the denominator of which is 365. In the event of an Anticipatory
Termination, the excess amounts payable as a result thereof over the severance
entitlements otherwise payable under the Severance Plan upon an employment
termination shall be paid in a lump sum at the later of the date of the Change
of Control and the date the amounts due on such termination are scheduled to be
paid. In accordance with the Severance Plan, your entitlement to severance
benefits thereunder (and as provided in this Agreement) will be subject to your
returning all Company property to the Company, as provided in the Separation
Agreement and signing a separation agreement in the form attached hereto as
Exhibit B. Your entitlement (and continuing entitlement) to severance benefits
thereunder and hereunder will also be subject to (1) your delivery to the
Company of a resignation from all offices, directorships and fiduciary positions
with the Company, its affiliates and employee benefit plans in which you are
then serving and (2) your material compliance, to the extent provided in Section
11 (and Attachment B), with the restrictive covenants applicable to you
post-termination (for which purpose any breach of the noncompetition covenant
will be deemed a material noncompliance) under Section 11 (and Attachment B)
hereof. Except as otherwise provided in this Agreement, any termination payments
made and benefits provided under this Agreement to you, including pursuant to
the Severance Plan and this Section 9(b), shall be in lieu of any other
termination or severance payments or benefits of a similar nature for which you
may be eligible under any of the plans, practices, policies or programs of the
Company or its affiliates. All benefits, including, without limitation, the
Buy-Out Options, Buy-Out PSUs and Buy-Out RSUs, and all other equity, cash and
other awards under the Company's long-term incentive programs will be subject to
the terms and conditions of the plan, arrangement or agreement under which such
benefits accrue, are granted or are awarded.

Page 5

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

10.Reduction of Payments in Certain Circumstances.


(a)During the Term, anything in this Agreement to the contrary notwithstanding,
in the event that the Company's independent auditors or such other nationally
recognized certified public accounting firm as may be designated by the Company
(the “Accounting Firm”) determine that receipt of any payment or distribution by
the Company or affiliates in the nature of compensation to or for your benefit,
whether paid or payable pursuant to this Agreement or otherwise (a “Payment”)
would subject you to the excise tax under Section 4999 of the Code, the
Accounting Firm will determine whether to reduce any of the Payments paid or
payable pursuant to this Agreement (including pursuant to any annual or
long-term incentive award) (collectively and selectively, the “Agreement
Payments”) to the Reduced Amount (as defined below). The Agreement Payments will
be reduced to the Reduced Amount only if the Accounting Firm determines that you
would have a greater Net After-Tax Receipt (as defined below) of aggregate
Payments if your Agreement Payments were reduced to the Reduced Amount. If the
Accounting Firm determines that you would not have a greater Net After-Tax
Receipt of aggregate Payments if your Agreement Payments were so reduced, you
will receive all Agreement Payments to which you are entitled under this
Agreement or otherwise. For purposes of this Section 10, (i) “Reduced Amount”
shall mean the greatest amount of Agreement Payments that can be paid that would
not result in the imposition of the excise tax under Section 4999 of the Code if
the Accounting Firm determines to reduce Agreement Payments pursuant to this
Section 10(a); and (ii) “Net After-Tax Receipt” shall mean the present value (as
determined in accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the
Code) of a Payment net of all taxes imposed on you with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to your taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to you in the relevant tax year(s).


(b)If the Accounting Firm determines that aggregate Agreement Payments should be
reduced to the Reduced Amount, the Company will promptly give you notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 10 shall be binding upon the Company
and you and will be made as soon as reasonably practicable and in no event later
than thirty (30) days following the date of any termination of your employment.
For purposes of reducing the Agreement Payments to the Reduced Amount, the
reduction will be made by reducing the payments and benefits in the following
order: (i) payments due under Section 9(b) hereof, (ii) payments due in respect
of restricted stock units under any affected long-term incentive award, (iii)
payments due in respect of performance share units under any affected long-term
incentive award, and (iv) the forfeiture of such portion of any stock options
constituting an “excess parachute payment” under Section 280G of the Code. All
fees and expenses of the Accounting Firm shall be borne solely by the Company.


(c)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of you pursuant

Page 6

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

to this Agreement which should not have been so paid or distributed
(“Overpayment”) or that additional amounts which will have not been paid or
distributed by the Company to or for the benefit of you pursuant to this
Agreement could have been so paid or distributed (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Accounting Firm, based upon the assertion of a deficiency by the
Internal Revenue Service against either the Company or you which the Accounting
Firm believes has a high probability of success determines that an Overpayment
has been made, you shall, except to the extent that it would cause a violation
of the Sarbanes-Oxley Act of 2002, pay any such Overpayment to the Company
together with interest at the applicable federal rate provided for in Section
7872(f)(2) of the Code; provided, however, that no amount will be payable by you
to the Company if and to the extent such payment would not either reduce the
amount on which you is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment will be paid promptly (and in
no event later than 60 days following the date on which the Underpayment is
determined) by the Company to or for the benefit of you together with interest
at the applicable federal rate provided for in Section 7872(f)(2) of the Code.


(d)The Company will use its good faith efforts to obtain from the Accounting
Firm, at Company expense, for delivery to both you and the Company a
more-likely-than-not opinion as to its conclusions.


11.Covenants; Cooperation. By entering into this Agreement and in consideration
for the payments and benefits provided hereunder, the covenants and the remedies
set forth in Attachment B hereto shall apply, which you agree are reasonable and
necessary to protect the legitimate interests of the Company Group (as defined
in Attachment B). In no event shall any other grant or agreement subject you to,
or cause a forfeiture of amounts that would be due to you on the basis of
non-compliance with a restrictive covenant broader or in addition to those set
forth in Attachment B (notwithstanding you signing or acknowledging any grant or
agreement containing such broader or additional covenants).


12.Arbitration.


(a)During and after the Term, excepting any claim for benefits under any
employee benefit plan in which you are a participant (which claims shall be
determined in accordance with the terms of such plan), to the fullest extent
permitted by law, all claims that you may have against Company or which Company
may have against you, in any way related to the subject matter, interpretation,
application, or alleged breach of this Agreement (“Arbitrable Claims”) shall be
resolved by binding arbitration in the state of Minnesota. The arbitration will
be held pursuant to the rules of the American Arbitration Association
(applicable to commercial disputes). The decision of the arbitrator shall be in
writing and shall include a statement of the essential conclusions and findings
upon which the decision is based. Each party shall bear its own fees and
expenses in connection with any such arbitration, provided that in the event you
prevail on any material issue in such dispute, and the arbitrator determines
that the Company

Page 7

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

should pay your costs of arbitration, such award to you may include your
reasonable attorneys fees and expenses, as well as the arbitrator's fees and
expenses.


(b)Arbitration shall be final and binding upon the parties and shall be the
exclusive remedy for all Arbitrable Claims. Either party may bring an action in
a Minnesota court to compel arbitration under this Agreement and to enforce an
arbitration award. Otherwise, neither party shall initiate or prosecute any
lawsuit or administrative action in any way related to any Arbitrable Claim.
Notwithstanding the foregoing, either party may, in the event of an actual or
threatened breach of this Agreement (including but not limited to the provisions
of the Restrictive Covenant Agreement), seek a temporary restraining order or
injunction in a Minnesota court restraining breach pending a determination on
the merits by the arbitrator.


(c)THE PARTIES HEREBY WAIVE ANY RIGHTS THEY MAY HAVE TO TRIAL BY JURY IN REGARD
TO ARBITRABLE CLAIMS, INCLUDING WITHOUT LIMITATION ANY RIGHT TO TRIAL BY JURY AS
TO THE MAKING, EXISTENCE, VALIDITY, OR ENFORCEABILITY OF THE AGREEMENT TO
ARBITRATE.


13.Indemnification; Liability Insurance. The Company agrees to indemnify you
(including advance of expenses) and hold you harmless to the fullest extent
permitted by the certificate of incorporation and by-laws of the Company against
and in respect to any and all actions, suits, proceedings, claims, demands,
judgments, costs, expenses (including reasonable attorneys' fees), losses, and
damages resulting from your performance of your duties and obligations with the
Company, its affiliates and its and their benefits plans in good faith and with
a reasonable belief that such performance was in, and not opposed to, the best
interests of the Company or its affiliates or, with regard to fiduciary duties
as to benefit plans, if you acted in good faith. The Company will cover you as
an insured, during your employment and service as a member of the Board, or as a
fiduciary of any benefit plan, and at all times thereafter during which you may
be subject to any liability for which you may be indemnified above, to the
extent of any contract of officers and directors liability insurance of the
Company that insures members of the Board. The provision shall survive any
termination of your employment or services.


14.Forfeiture; Recoupment of Incentive Compensation. All annual, long-term and
other incentive compensation hereunder or pursuant to any plan, program or other
agreement in which you are a participant or a party shall be subject to
cancellation, forfeiture and recoupment by the Company, and shall be repaid by
you to the Company, to the extent required by law, regulation or stock exchange
listing requirement, or, except the Buy Out Awards, as may be required pursuant
to any good faith broad-based Company policy adopted pursuant thereto or any
other requirements set forth in the Company good faith broad-based corporate
governance guidelines or policies and to any similar or successor provisions as
may be in effect from time to time.


15.Your Representations; Pre-Employment Conditions.


(a)You represent and warrant that your entering into this Agreement and your
employment with the Company will not be in breach of any agreement with any
current or former employer. The Company acknowledges that it is aware that you
are subject to non-

Page 8

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

competition, non-solicitation of customers, non-solicitation of employees and
general confidentiality requirements relating to your current employer (which
the parties agree is non-competitive with the Company) and certain fiduciary
obligations with regard to entities on which boards of directors you are a
member. You understand that the Company has relied on this representation in
entering into this Agreement.


(b)The Company's offer of employment is contingent upon drug screening and
legally-required verification of your authorization to work in the United
States, including applicable visa requirements.


(c)The Company is taking all commercially reasonable steps to petition for and
pursue an O-1 permission to commence employment on your behalf with the
applicable immigration authorities and to assist you in obtaining such
permission and you will fully cooperate with the Company in this endeavor. In
the event such permission is not timely obtained, Section 9(a) shall apply.


16.Attorneys Fees. The Company will reimburse you for the reasonable attorneys
fees you incur in connection with the negotiation and documentation of this
agreement.


17.Section 409A. Anything in this Agreement to the contrary notwithstanding:


(a)It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A of the Code (“Section 409A”) and all
regulations, guidance and other interpretive authority issued thereunder so as
not to subject you to payment of any additional tax, penalty or interest imposed
under Section 409A, and this Agreement will be interpreted on a basis consistent
with such intent.


(b)To the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Section 409A, (i) the amount
of such expenses eligible for reimbursement, or in-kind benefits to be provided,
during any one calendar year shall not affect the amount of such expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year (provided, that, this clause (i) will not be violated with regard
to expenses reimbursed under any arrangement covered by Code Section 105(b)
solely because such expenses are subject to a limit related to the period the
arrangement is in effect); (ii) reimbursement of any such expense shall be made
by no later than December 31 of the year following the calendar year in which
such expense is incurred; and (iii) your right to receive such reimbursements or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit. Anything in this Agreement to the contrary notwithstanding, any tax
gross-up payment (within the meaning of Treas. Reg. Section 1.409A-3(i)(1)(v))
provided for in this Agreement shall be made to you no later than the end of
your taxable year next following your taxable year in which you remit the
related taxes.


(c)If you are a “specified employee” within the meaning of Treasury Regulation
Section 1.409A -1(i) as of the date of your separation from service (within the
meaning of Treas. Reg. Section 1.409A-1(h)), then any payment or benefit
pursuant to this Agreement on account of your separation from service, to the
extent such payment constitutes

Page 9

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

non-qualified deferred compensation subject to Section 409A and required to be
delayed pursuant to Section 409A(a)(2)(B)(i) of the Code (after taking into
account any exclusions applicable to such payment under Section 409A), shall not
be made until the first business day after (i) the expiration of six (6) months
from the date of your separation from service, or (ii) if earlier, the date of
your death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 17(c) (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) will be paid or reimbursed to you in a lump sum and any remaining
payments and benefits due under this Agreement will be paid or provided in
accordance with the normal payment dates specified for them herein.
Notwithstanding any provision of this Agreement to the contrary, for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
deferred compensation under Section 409A, references to your “termination of
employment” (and corollary terms) with the Company shall be construed to refer
to your “separation from service” (within the meaning of Treas. Reg. Section
1.409A-1(h)) with the Company.


(d)Whenever payments under this Agreement are to be made in installments, each
such installment shall be deemed to be a separate payment for purposes of
Section 409A. Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment will be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.


(e)To the extent any amount payable to you is subject to your entering into a
release of claims with the Company and any such amount is a deferral of
compensation under Section 409A and which amount could be payable in either of
two taxable years for you, and the timing of such payment is not subject to
terms and conditions under another plan, program or agreement of the Company
that otherwise satisfies Section 409A, such payments shall be made or commence,
as applicable, on January 15 (or any later date that is not earlier than 8 days
after the date that the release becomes irrevocable) of such later taxable year
and shall include all payments that otherwise would have been made before such
date.


18.Miscellaneous.


(a)Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be in writing and (i) personally delivered, (ii) mailed by registered or
certified mail, postage prepaid with return receipt requested, or (iii)
delivered by overnight express delivery service or same-day local courier
service, to the address set forth below, or to such other address as may be
designated by the parties from time to time in accordance with this Section
18(a):

Page 10

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

If to the Company:


Best Buy Co., Inc.
7601 Penn Avenue South
Richfield, Minnesota 55423
Attention: EVP and Chief Human Resources Officer


If to you:    At the most recent address on file at the Company


Notices delivered personally or by overnight express delivery service or by
local courier service are deemed given as of actual receipt. Mailed notices are
deemed given three business days after mailing.
(b)Survival. Upon the expiration or other termination of this Agreement or of
your employment, the respective rights and obligations of the parties hereto
shall survive to the extent necessary to carry out the intentions of the parties
under this Agreement.


(c)Entire Agreement; Amendments; No Waiver. This Agreement supersedes all
previous employment agreements, whether written or oral between you and the
Company and constitutes the entire agreement and understanding between the
Company and you concerning the subject matter hereof. If, and to the extent
that, any other written or oral agreement between you and the Company is
inconsistent with or contradictory to the terms of this Agreement, the terms of
this Agreement shall apply. No modification, amendment, termination, or waiver
of this Agreement shall be binding unless in writing and signed by you and a
duly authorized officer of the Company. Failure of the any party to insist upon
strict compliance with any of the terms, covenants, or conditions hereof shall
not be deemed a waiver of such terms, covenants, and conditions.


(d)Successors and Assigns. This Agreement is binding upon and shall inure to the
benefit of you and your heirs, executors, assigns and administrators or your
estate and property and the Company and its successors and permitted assigns.
You may not assign or transfer to others the obligation to perform your duties
hereunder. The Company may not assign this Agreement other than to a successor
to all or substantially all of its business and then only upon such assignee's
delivery to you of a written assumption of this Agreement.


(e)Counterparts. This Agreement may be signed in counterparts each of which will
be deemed an original, but all of which will constitute one and the same
instrument. This Agreement may be executed by a signature delivered by facsimile
or in e-mail/PDF or other electronic format.


[Signatures are on the following page]



Page 11

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

On behalf of the Company, I am excited to offer you employment with the Company
and look forward to a mutually rewarding relationship.
 
Very truly yours,
 
/s/ KATHY HIGGINS VICTOR
 
Kathy Higgins Victor, Chair
Nominating, Corporate Governance and Public Policy Committee of the Board of
Directors
 
 
Agreed and Accepted:
 
/s/ HUBERT JOLY
 
Hubert Joly
 
Dated: August 19, 2012
 


Page 12

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

ATTACHMENT A


1.“Cause” is deemed to exist if you:


(i)are convicted of or enter a plea of guilty or nolo contendere to: (A) a
felony, (B) a crime of moral turpitude resulting in demonstrable adverse
financial or reputational impact on the Company Group or (C) any crime involving
the business of the Company and its affiliates;


(ii)in the performance of your duties for the Company Group or otherwise, engage
in: (A) material dishonesty, (B) gross misconduct, or (C) willful or gross
neglect resulting, in each case, in a material adverse financial or reputational
impact on the Company Group;


(iii)willfully disobey the lawful directions of the Board acting within the
scope of its authority and does not cure such disobeyance within ten (10) days
of receipt of written notice thereof;


(iv)willfully and materially fail to comply with the material written policies
of the Company Group and, if curable, failure to cure within ten (10) days of
written notice thereof;


(v)fail to devote substantially all of your business time and effort to the
Company Group which is not cured within ten (10) days of written notice thereof,
subject to activities permitted under Section 2(b); or


(vi)materially breach any material provision of the Agreement and do not cure
the same within ten (10) days of written notice thereof;


For purposes of this definition of “Cause”, no act or omission to act by you
will be “willful” if such conduct was in your good faith and with a reasonable
belief that such act or omission was in the best interests of the Company. You
will have the right to appear before the Board for any Cause termination
hereunder (excepting clause (i)).
2.“Good Reason” means the occurrence of any of the following events (other than
due to your Disability):


(i)a material adverse change in your title, duties or responsibilities
(including reporting responsibilities) or a failure to re-nominate you as a
member of the Board;


(ii)without your consent, a material reduction in your Base Salary, other than
across-the-board reductions affecting senior executives on a proportionate basis
not to exceed 10% of Base Salary;

Page 13

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

(iii)your being required to work in a location more than 50 miles from his
office location in Richfield, Minnesota on the start date, except for
requirements of temporary travel on the Company Group's business;


(iv)any failure to assign to a successor to the business and substantially all
assets of the Company, and of such successor to assume, the obligations of the
Company under the Agreement; or


(v)a material uncured breach of the Agreement by the Company.
“Good Reason” shall not exist unless and until you provide the Company with
written notice of the acts alleged to constitute Good Reason within ninety (90)
days of the initial occurrence of such event, and the Company fails to cure such
acts within thirty (30) days of receipt of such notice. You must terminate your
employment within sixty (60) days following the expiration of such cure period
for the termination to be on account of Good Reason.
3.“Disability” means that you either (a) have qualified for long term disability
payments under the Company's long term disability plan; or (b) are unable to
perform the essential functions of your position (with or without reasonable
accommodation) with any such Company Group member due to a physical or mental
impairment resulting from your illness, injury, and such inability to perform
continues for at least 6 consecutive months.

Page 14

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

ATTACHMENT B
1.Definitions. For purposes of this Attachment B, the following defined terms
shall apply:


a.“Affiliates” means an entity controlled directly or indirectly by the Company,
where “control” means the right, either directly or indirectly, to elect a
majority of the directors or other governing body thereof without the consent or
acquiescence of any third party.


b.“Company Group” means, collectively, the Company and its Affiliates.


c.“Confidential Information” will mean any and all information in whatever form,
whether written, electronically stored, orally transmitted or memorized
pertaining to: trade secrets; customer lists, records and other information
regarding customers; price lists and pricing policies, financial plans, records,
ledgers and information; purchase orders, agreements and related data; business
development plans; products and technologies; product tests; manufacturing
costs; product or service pricing; sales and marketing plans; research and
development plans; personnel and employment records, files, data and policies
(regardless of whether the information pertains to you or other employees of the
Company Group); tax or financial information; business and sales methods and
operations; business correspondence, memoranda and other records; inventions,
improvements and discoveries; processes and methods; and business operations and
related data formulae; computer records and related data; know-how, research and
development; trademark, technology, technical information, copyrighted material;
and any other confidential or proprietary data and information which you
encounter during employment, all of which are held, possessed and/or owned by
the Company Group and all of which are used in the operations and business of
the Company Group. Confidential Information does not include information which
is or becomes generally known within the Company Group's industry through no act
or omission by you; provided, however, that the compilation, manipulation or
other exploitation of generally known information may constitute Confidential
Information.


2.Confidentiality. You acknowledge that the Company Group operates in a
competitive environment and has a substantial interest in protecting its
Confidential Information, and you agree, during your employment with the Company
Group and thereafter, except in the good faith performance of your duties to the
Company Group, to maintain the confidentiality of the Company Group's
Confidential Information and to use such Confidential Information for the
exclusive benefit of the Company Group, provided that you may comply with legal
process or governmental inquiry provided that, to the extent legally permitted,
you give the Company prompt written notice thereof so it has an opportunity to
seek a protective order.


3.Competitive Activity. During your employment with the Company Group and for 2
years following the termination of your employment for any reason, you shall not
as an employee, director, officer, manager, executive, partner, independent
contractor, board member, consultant or technical or business advisor (or any
foreign equivalents of the foregoing) engage or assist any (and only) of the
following companies or their respective affiliates, subsidiaries and successors
to all or substantially all of the business of: Amazon, Apple, AT&T, Barnes and
Noble, Brookstone, Buy.com, Costco Wholesale Corporation, Dell, Ebay, GameStop,
Google,

Page 15

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

Hewlett-Packard, H.H. Gregg, Newegg, OfficeMax, Office Depot, RadioShack/Tandy,
Samsung, Sears Holdings Corporation, Sony, Sprint, Staples, T-Mobile, Target,
Verizon and Wal-Mart; provided, however, that you may be a passive holder of not
more than 1% of the combined voting power of the outstanding stock of any of the
above that are a publicly held company as long as you are not otherwise engaged
in that company's business. Because the Company Group's business competes on a
global basis, your obligations hereunder shall apply anywhere in the world. The
provisions of this Section 3 shall cease to apply upon any termination of
employment occurring on or after (including an Anticipatory Termination) the
occurrence of a Change of Control.


4.Non-Solicitation. During your employment, except in the good faith performance
of your duties, and for 2 years following the termination of your employment for
any reason, you shall not


a.induce or attempt to induce any employee of the Company Group to leave the
employ of the Company Group, or in any way interfere adversely with the
relationship between any such employee and the Company Group;


b.induce or attempt to induce any employee of the Company Group to work for,
render services to, provide advice to, or supply Confidential Information of the
Company Group to any third person, firm, or corporation;


c.employ, or otherwise pay for services rendered by, any management employee of
the Company Group in any business enterprise which you control or where you are
directly (or through others) making the hiring decision and knowingly employ or
pay such a person, other than employees hired through solicitations of general
advertising;


d.interfere with the then existing business relationship between any customer,
supplier, licensee, licensor or other business relation and the Company Group
(excepting consumers) other than via mass marketing; or


e.assist, solicit, or encourage any other person, directly or indirectly, in
carrying out any activity set forth above that would be prohibited by any of the
provisions of this Attachment B if such activity were carried out by you. In
particular, you will not, directly or indirectly, induce any employee of the
Company Group to carry out any such activity.


f.Provided that clauses (a) through (e) above shall not be violated by general
solicitation not targeted at the prohibited group or by serving as a reference
upon request.


5.Partial Invalidity. In the event that any portion of this Attachment B shall
be determined by any court of competent jurisdiction to be unenforceable because
it is unreasonably restrictive or otherwise unenforceable in any respect, it
shall be interpreted to be valid to the maximum extent for which it reasonably
may be enforced, and enforced as so interpreted, all as determined by such court
in such action. You acknowledge the uncertainty of the law in this respect and
expressly stipulate that this Attachment B is to be given the construction that
renders

Page 16

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

its provisions valid and enforceable to the maximum extent (not exceeding its
express terms) possible under applicable law.


6.Remedy for Breach. You agree that a breach of any of the provisions of
Sections 3, 4 or 5 of this Attachment B (collectively, the “Restricted
Covenants”) may cause material and irreparable harm to the Company Group that
would be difficult or impossible to measure, and that damages or other legal
remedies available to the Company Group for any such injury would, therefore, be
an inadequate remedy for any such breach. Accordingly, you agree that if you
breach any Restrictive Covenant, the Company Group shall be entitled, in
addition to and without limitation upon all other remedies the Company Group may
have under this Agreement or any other agreement between the Company and you, at
law or otherwise, to obtain injunctive or other appropriate equitable relief,
without bond or other security, to restrain any such breach. Such equitable
relief in any court shall be available to the Company Group in lieu of, or prior
to or pending determination in any arbitration proceeding. You further agree
that the applicable 2-year post-termination restriction period of the
Restrictive Covenants under Sections 4 and 5 shall be tolled during the period
in which you are in breach.


7.Return of Company Property and Records. Upon a termination of your employment
for any reason, you will surrender to the Company in good condition (reasonable
wear and tear excepted) all property and equipment belonging to the Company
Group and all records kept by you containing the names, addresses or any other
information with regard to customers or customer contacts of the Company, or
concerning any proprietary or confidential information of the Company or any
operational, financial or other documents given to you during your employment
with the Company other than documents given to you as information to you as an
individual employee about your benefits, compensation, equity rights or other
matters with the Company. You may retain your address books to the extent they
only contain contact information.


8.Cooperation. You agree that, following termination of your employment for any
reason, you will upon reasonable advance notice, and to the extent it does not
interfere with previously scheduled travel plans and does not unreasonably
interfere with other full-time business activities, employment obligations, or
reasonably firm personal commitments, reasonably assist and cooperate with the
Company with regard to any matter or project in which you were involved during
your employment, including any litigation. The Company will reimburse your
reasonable expenses incurred in connection with such cooperation and assistance.


9.Assignment of Inventions. You will promptly communicate and disclose in
writing to the Company all inventions and developments including software,
whether patentable or not, as well as patents and patent applications
(hereinafter collectively called “Inventions”), made, conceived, developed, or
purchased by you, or under which you acquire the right to grant licenses or to
become licensed, alone or jointly with others, which have arisen or jointly with
others, which have arisen or may arise out of your employment, or relate to any
matters pertaining to, or useful in connection therewith, the business or
affairs of the Company or any of its subsidiaries. Included herein as if
developed during the employment period is any specialized

Page 17

--------------------------------------------------------------------------------

Mr. Hubert Joly
August 19, 2012

equipment and software developed for use in the business of the Company. All of
your right, title and interest in, to, and under all such Inventions, licenses,
and right to grant licenses shall be the sole property of the Company. As to all
such Inventions, you will, upon request of the Company execute all documents
which the Company deems necessary or proper to enable it to establish title to
such Inventions or other rights, and to enable it to file and prosecute
applications for letters patent of the United States and any foreign country;
and do all things (including the giving of evidence in suits and other
proceedings) which the Company deems necessary or proper to obtain, maintain, or
assert patents for any and all such Inventions or to assert its rights in any
Inventions not patented.


10.Survival. The provisions of this Attachment B shall survive a termination of
your employment and the Agreement.

Page 18

--------------------------------------------------------------------------------



Exhibit A
BEST BUY CO., INC.
LONG-TERM INCENTIVE PROGRAM BUY-OUT AWARD AGREEMENT
Award Date: _________, 2012


1.
The Award and the Plan. Pursuant to the Best Buy Co., Inc. 2004 Omnibus Stock
and Incentive Plan, as amended (the “Plan”) and this Long-Term Incentive Program
Buy-Out Award Agreement (“Agreement”), as of the Award Date set forth above (the
“Award Date”), Best Buy Co., Inc. (“Best Buy”) grants to Hubert Joly (“you”) the
Awards set forth below (collectively, this “Award”):



1.1
An option to purchase [insert number] of Shares of Best Buy common stock (the
“Option”) at the option price of $__.__ per Share; Note to draft: The number of
options granted will be equal to the Black Scholes value of Best Buy stock on
the date of grant as determined by the outside advisors for Best Buy who value
Best Buy stock options granted under the Plan.



1.2
[insert number] time-based restricted stock units payable in one (1) Share for
each restricted stock unit becoming vested and nonforfeitable in accordance with
the terms of this Award (the “RSUs”); Note to draft: The number of restricted
stock units granted will be equal to quotient of (x) the value of the award set
forth in Section 7(c) of the Employment Agreement divided by (y) the closing
price of Best Buy stock on the date employment commences. and



1.3
[insert number] of performance stock units payable in one (1) Share for each
performance share unit becoming earned (upon attainment of target performance
(or such lesser (or no) or greater number of performance stock units as are
earned hereunder, all in accordance with Appendix A hereto)), vested and
nonforfeitable in accordance with the terms of this Award (the “PSUs”).

 
This Award is being granted to you pursuant to the Employment Agreement entered
into between Best Buy and you dated August __, 2012 (“Employment Agreement”).
Capitalized terms not defined in this Agreement (including the Appendices hereto
and by reference to the Employment Agreement where so identified) shall have the
meaning defined in the Plan. Except as otherwise stated, all references to
“Sections” or “Articles” refer to Sections or Articles of this Agreement.
2.
Terms of Option Grant.



2.1
Duration, Vesting and Exercisability of Option. The Option expires on the tenth
(10th) anniversary of the Award Date (the “Expiration Date”). You may exercise
the Option in cumulative installments of one-quarter (1/4) of the Option each,
with the first such installment becoming vested and exercisable on the Award
Date and the remaining three such installments becoming vested and exercisable
successively on each of the first three anniversaries of the



 
 
1 Note to draft: The number of options granted will be equal to the Black
Scholes value of Best Buy stock on the date of grant as determined by the
outside advisors for Best Buy who value Best Buy stock options granted under the
Plan.
 
 
2 Note to draft: The number of restricted stock units granted will be equal to
quotient of (x) the value of the award set forth in Section 7(c) of the
Employment Agreement divided by (y) the closing price of Best Buy stock on the
date employment commences.
 
 
3 Note to draft: The target number of performance stock units granted will be
based on the grant date accounting value of the dollar amount of the award set
forth in Section 7(e) of the Employment Agreement, with such accounting value
determined using a Monte Carlo model as required under GAAP accounting rules.
The target number of shares will be determined by dividing the target value by
the fair value cost on a per share basis.


1

--------------------------------------------------------------------------------



Award Date, provided that you are employed on the date such installment is
scheduled to so vest (except as provided in Section 3.4(a)(ii)). The Option may
only be exercised by you during your lifetime, and may not be assigned or
transferred other than by will or the laws of descent and distribution.


2.2
Exercise and Tax Withholding. The Option may be exercised in whole or in part by
written notice to Best Buy (through the Plan administrator or other means as
shall be specified by Best Buy from time-to-time) stating the number of Shares
to be purchased under the Option and the method of payment. The notice must be
accompanied by payment in full of the exercise price for all Shares designated
in the notice. Payment of the exercise price may be made by cash, check,
delivery of previously owned Shares having a Fair Market Value on the date of
exercise that is equal to the exercise price, or withholding of Shares that
would otherwise be issued upon such exercise having a Fair Market Value on the
date of exercise that is equal to the exercise price, or a combination thereof.
The Option is a Non-Qualified Stock Option that is not eligible for treatment as
a qualified or incentive stock option for federal income tax purposes. You are
liable for any federal and state income or other taxes applicable upon the grant
or exercise of the Option or any disposition of the underlying Shares; and you
acknowledge that you should consult with your own tax advisor regarding the
applicable tax consequences. Prior to exercising the Option, you will pay or
make adequate arrangements satisfactory to Best Buy to satisfy all applicable
taxes. In this regard, you authorize Best Buy, or its respective agents, at
their discretion, to satisfy the obligations with regard to all taxes by one or
a combination of the following: (i) withholding from your wages or other cash
compensation paid to you by Best Buy; or (ii) withholding from proceeds of the
sale of shares of Best Buy common stock acquired at exercise of the Option
either through a voluntary sale or through a mandatory sale arranged by Best Buy
(on your behalf pursuant to this authorization); or (iii) withholding in shares
of Best Buy common stock to be issued at exercise of the Option. You have no
rights in the Shares subject to the Option until such Shares are received by you
upon exercise of the Option.



2.3
Limited Exercise Rights after your Qualified Retirement, Disability, Death or
other Termination of Employment. Your employment with the Company Group (as
defined in Appendix B) may be terminated by your employer at any time for any
reason (with or without advance notice). Subject to the forfeiture provisions of
Article 4 and the exceptions in paragraph (e) of this Section 2.3:



a.
If you resign or otherwise voluntarily terminate your employment with the
Company Group without Good Reason (and not due to Disability, death or Qualified
Retirement), you will have 90 days after the date of your termination to
exercise the Option, to the extent the Option had become vested as of your
termination date.



b.
Upon your Qualified Retirement (as defined in Appendix B) from the Company
Group, you will have three (3) years after the effective date of your retirement
to exercise the Option, to the extent the Option had become vested as of your
termination date.



c.
If you die while employed by the Company Group, the representative of your
estate or your heirs will have one (1) year after the date of your death to
exercise the Option, to the extent the Option had become vested as of the date
of your death. If you become Disabled while employed with the Company Group, you
will have one (1) year after the effective date of such classification to
exercise the Option, to the extent the Option had become vested as of your
termination date.



d.
If your employment with the Company Group is terminated by your employer without
Cause (and not due to your Disability), or if you resign or otherwise
voluntarily terminate your employment with the Company Group for Good Reason,
you will have two (2) years after the date of your termination to exercise the
Option, to the extent the Option had become vested as of your termination date.


2

--------------------------------------------------------------------------------



e.
In no case, however, may the Option be exercised after the Expiration Date. The
Option may not be exercised following termination of your employment with the
Company Group for Cause.



3.
Terms of Time-Based Restricted Stock Units and Performance-Based Restricted
Stock Units.

 
3.1
Time-Based Restricted Stock Units: Vesting and Payment.



a.
Until your RSUs vest as provided below, they are subject to the restrictions
described in Section 3.3 during the period (the “Restricted Period”) beginning
on the Award Date and ending three years later. Except as otherwise provided in
Section 3.3, Section 3.4 and Article 4, the RSUs will vest and become
nonforfeitable in thirty-six equal monthly installments of [ insert 1/36th of
award shares] Shares, with each such installment becoming vested on the [insert
day of the month as corresponds to the Award Date] day of the month commencing
with [insert first vesting date; one month after award date] and each successive
month thereafter until becoming fully vested and nonforfeitable, provided that
you are employed on the date such installment is scheduled to so vest (except as
provided at Section 3.4(a)(i)).



b.
RSUs, to the extent vested, will be payable to you, subject to Section 5.4,
within 30 days following your separation from service with the Company Group, in
the form of either book-entry registration or a stock certificate representing
one (1) Share for each restricted stock unit that had so vested.



3.2
Performance Share Units: Performance Period; Performance Goals; Vesting; and
Payment.

  
a.
Your PSUs are subject to the Performance Goal during the Performance Period as
defined and set forth in Appendix A hereto. Your PSUs also are subject to your
continued employment until the last day of the Performance Period, except as set
forth in Section 3.4(a)(iii).



b.
Provided that you satisfy the continued employment requirement of Section 3.2(a)
(or Section 3.4(a)(iii), as may apply), such number of PSUs will become earned,
vested and nonforfeitable on the last day of the Performance Period as satisfies
the Performance Goal and such earned and vested PSUs will be payable to you
thirty (30) days following the last day of the Performance Period (or such
earlier date as may apply under Section 3.4(a)(iii)), provided that to the
extent that the value of such PSUs exceeds the specified annual calendar year
limit in Section 4(d)(ii) of the Plan, the excess shall be paid on January 15th
of successive calendar years using up in each such year the maximum amount
permitted to be paid in each such year under such Section 4(d)(ii) as to
performance-based compensation. Payment of your earned and vested PSUs will be
in the form of either book-entry registration or a stock certificate
representing one (1) Share for each performance share unit that had become so
earned and vested. The Compensation and Human Resources Committee will determine
and certify, within thirty (30) days after the end of the Performance Period, in
accordance with Section 162(m), whether and to what extent the Performance Goal
may have been attained.



c.
The foregoing provisions of this Section 3.2 to the contrary notwithstanding,
upon the occurrence of a Change of Control, the Compensation and Human Resources
Committee will thereupon determine and certify, in accordance with Section
162(m) and based on the Performance Goal as set forth in Appendix A as of the
date of such Change of Control, whether and to what extent the Performance Goal
may have been attained through the date of such Change of Control, and you will
be deemed to have earned the greater of (i) such number of PSUs as would have
been earned based on the attainment of Target performance under the Performance
Goal or (ii) such number of PSUs as would be earned


3

--------------------------------------------------------------------------------



based on the actual Performance Goal attained as so certified by the
Compensation and Human Resources Committee. In such event, your obligation to
continue employment until the last day of the Performance Period under Section
3.2(a) (except as provided in Section 3.4(a)(iii)) shall be unaffected by such
Change of Control. “Change of Control” has the meaning defined in Appendix B
hereto.


3.3
Limit on Transfers. You may not sell, assign, pledge or otherwise transfer the
RSUs or PSUs at any time (or any interest in or right therein), other than by
will or the laws of descent and distribution, and any such attempted transfer
will be void.



3.4
Effect of Retirement, Disability, Death or other Termination of Employment. Your
employment with the Company Group may be terminated by your employer at any time
in accordance with the Employment Agreement. Subject to the forfeiture
provisions of Article 4:



a.
If your employment with the Company Group is terminated by reason of your death,
you become Disabled, your employment is involuntarily terminated by the Company
Group without Cause or you voluntarily terminate your employment for Good Reason
at any time before the Option or the RSUs, respectively, have become fully
vested or the PSUs have become earned and vested:



i.
the unvested RSUs will become fully vested, nonforfeitable and payable to you in
accordance with Section 3.1 hereof;



ii.
the unvested portion of the Option will become fully vested and exercisable on
the date of termination;



iii.
the PSUs will become earned (to the extent not previously deemed earned under
Section 3.2(c)) to the extent that the Performance Goals have been attained
through the date of termination and a pro rata portion of such earned number of
PSUs will become immediately vested and payable to you within thirty (30) days
following the date of termination or the earliest such later date as is required
to satisfy Section 409A of the Code; provided that to the extent the value of
such PSUs exceeds the specified annual calendar year limit in Section 4(d)(ii)
of the Plan, the excess shall be paid on January 15th of successive calendar
years using up in each such year the maximum amount permitted to be paid in such
year under such Section 4(d)(ii) as to performance-based compensation; and
further provided that, if such termination is within two (2) years after a
Change in Control that satisfies the requirements of Treasury Regulation
1.409A-3(i)(5), the full amount shall be paid on such termination or such later
date as is required to comply with Section 409A of the Code. For such purpose,
(x) the Compensation and Human Resources Committee will thereupon determine and
certify the attainment of the Performance Goals and the resulting number, if
any, of PSUs as have become earned and (y) the pro rata portion will equal the
fraction of such earned PSUs the numerator of which is the number of days you
were employed through the date of termination and the denominator of which is
1,095; and



iv.
Your right to vesting, and consequent payment, of the unvested portion of your
Option, RSUs and PSUs under this Section 3.4, pursuant to an involuntary
termination of your employment by the Company Group without Cause (and not due
to Disability) or your voluntary termination for Good Reason, is subject to your
providing a complete release of all claims to the Company Group, not later than
forty-five (45) days following the date of your termination of employment, in
the form of Agreement and Release of Claims set forth as Exhibit B of the
Employment Agreement.



v.
For purposes of this Award, “Cause”, “Good Reason” and “Disability” have the
meaning as defined in the Employment Agreement.


4

--------------------------------------------------------------------------------



b.
If your employment is involuntarily terminated by the Company Group for Cause,
the vested but unexercised portion of the Option will be immediately forfeited
and such portion of the Option will be immediately cancelled. You may retain all
other vested equity.



c.
If your employment terminates for any reason other than as set forth in Section
3.4(a) or 3.4(b), such portion of each of the Option, RSUs and PSUs, that had
not previously become vested, and earned (as applies), on the date of
termination will be immediately forfeited and such portion of the Award will be
immediately cancelled.



3.5
Dividend Equivalents. You will be entitled to an accrual of dividend equivalents
with respect to the RSUs and PSUs under this Award from the Award Date until the
date such RSUs and PSUs, respectively, are paid, as follows:



a.
As of each dividend date for holders of Shares, a dollar amount equal to the
amount of the dividend that would have been paid on the number of Shares equal
to the number of RSUs and PSUs, as applies, held by you under this Award as of
the close of business on the record date for such dividend will be converted
into a number of RSUs or PSUs, as applies, equal to the number of whole and
fractional Shares that could have been purchased at the closing price on the
dividend payment date with such dollar amount. In the case of any dividend
declared on Shares which is payable in Shares, you will be credited with an
additional number of RSUs and PSUs, as applies, equal to the product of (x) the
number of RSUs or PSUs, as applies then held by you on the related dividend
record date and the (y) the number of Shares (including any fraction thereof)
distributable as a dividend on a Share.



b.
Such accrued dividend equivalents will be paid to you at such time and in
accordance with Section 3.1(b), Section 3.2(b) or Section 3.4(a), as applies,
but in each such case only to the extent that the RSUs on which such dividend
equivalents were credited have become vested and payable and the PSUs on which
such dividend equivalents were credited have become earned, vested and payable.



3.6
Limitation of Rights Regarding Shares. Until issuance of the Shares, you will
not have any rights of a shareholder with respect to your RSUs or your PSUs.



3.7
Income Taxes. You are liable for any federal and state income or other taxes
applicable upon the payment of vested RSUs and of earned and vested PSUs, and
your subsequent disposition of any Shares paid with respect to such RSUs that
have become vested and PSUs that have become earned and vested; and you
acknowledge that you should consult with your own tax advisor regarding the
applicable tax consequences. Upon the payment of Shares with respect to your
vested RSUs and earned and vested PSUs (including RSUs and PSUs credited as
accrued dividend equivalents thereon), Best Buy will withhold from those Shares
the number of Shares having a Fair Market Value equal to the amount of the
minimum applicable taxes required by Best Buy to be withheld upon the payment of
those RSUs and PSUs as apply.



4.
Restrictive Covenants and Remedies. By accepting this Award, you agree to the
restrictions and agreements contained in Section 11 and Attachment B of the
Employment Agreement (“Restrictive Covenants”) and the remedies in Section 9 of
the Employment Agreement, and you agree that the Restrictive Covenants and the
remedies described in such provisions of the Employment Agreement are reasonable
and necessary to protect the legitimate interests of the Company Group.



5.
General Terms and Conditions.



5.1
Employment and Terms of Plan. This Agreement does not guarantee your continued
employment nor alter the right of any member of the Company Group to terminate
your employment at any time. This Award is granted pursuant to the Plan and is
subject to its terms.


5

--------------------------------------------------------------------------------



In the event of any conflict between the provisions of this Agreement and the
Plan, the provisions of the Plan will govern. By your acceptance of this Award,
you acknowledge receipt of a copy of the Prospectus for the Plan and your
agreement to the terms and conditions of the Plan and this Agreement.


5.2
Governing Law, Jurisdiction and Venue. The Performance Award and the provisions
of this Agreement are governed by, and subject to, the laws of the State of
Minnesota, without regard to the conflict of law provisions, as provided in the
Plan. You and Best Buy agree that the state and federal courts located in the
State of Minnesota shall have personal jurisdiction over the parties to this
Agreement, and that the sole venues to adjudicate any dispute arising under this
Agreement shall be the District Courts of Hennepin County, State of Minnesota
and the United States District Court for the District of Minnesota; and each
party waives any argument that any other forum would be more convenient or
proper. Notwithstanding the foregoing or any provision of the Plan as to
determinations, interpretations or disputes, all such determinations,
interpretations and/or disputes shall be subject to a de novo determination in
accordance with Section 12 of the Employment Agreement.



5.3
Section 409A.



a.
Anything herein to the contrary notwithstanding, this Agreement shall be
interpreted so as to comply with or satisfy an exemption from Section 409A of
the Code and the regulations and guidance promulgated thereunder (collectively,
“Section 409A”). The Compensation and Human Resources Committee may in good
faith make the minimum modifications to this Agreement as it may deem
appropriate to comply with Section 409A while to the maximum extent reasonably
possible maintaining the original intent and economic benefit to you and the
Company Group of the applicable provision.



b.
To the extent required by Section 409A(a)(2)(B)(i), to the extent that you are a
specified employee, payment of RSUs and PSUs to you upon your separation from
service will be delayed and paid promptly after the earlier of the date that is
six (6) months after the date of such separation from service or the date of
your death after such separation from service. For purposes hereof, (x) any
reference to your termination of employment under this Agreement shall mean your
separation from service, (y) the occurrence of your “separation from service”
will be determined in accordance with the default provisions of Treasury
Regulation Section 1.409A-1(h) and (z) whether you are a “specified employee”
will be determined in accordance with the default provisions of Treasury
Regulation Section 1.409A-1(i) with the “identification date” to be December 31
and the “effective date” to be the April 1 following the identification date (as
such terms are used under such regulation). Notwithstanding anything in this
Agreement to the contrary, your employment shall not be deemed to have been
terminated unless and until you have incurred a “separation from service” within
the meaning of Section 409A. 



c.
For purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii), your right to
receive any installment payments under this Agreement shall be treated as a
right to receive a series of separate payments and, accordingly, each
installment payment under this Agreement shall at all times be considered a
separate and distinct payment.



d.
To the extent that the right to payment of your RSUs or your PSUs is subject to
your providing a release of claims to the Company Group (under Section
3.4(a)(iv)) that is not revoked, and as a result of the timing of when you
provide such release of claims such payment could be made in either of two of
your taxable years, such payment shall be made in the later such taxable year.


6

--------------------------------------------------------------------------------



By signing below, you and Best Buy agree that the Option, RSUs and PSUs are
granted under and governed by the terms and conditions of the Plan and this
Agreement.




 
Best Buy Co., Inc.


 
By:
 
Title:
 
 
 
Hubert Joly

    

7

--------------------------------------------------------------------------------



APPENDIX A
Performance Stock Unit (PSU) Performance Goal


1.
Performance Goal; Performance Period; PSUs Earned. The number of performance
stock units that may be earned under this Award is based on the attainment of
the following performance goal:



The performance of Best Buy common stock total shareholder return, relative to a
peer group comprised of the S&P 500 Index, over the 36-month period commencing
on [insert the first day of the month immediately following the employment
commencement date] and ending on [insert the last day of the applicable 36th
month], except ending on the date of termination of employment for purposes of
Section 3.4(a)(iii) or the date of the occurrence of a Change of Control in for
purposes of Section 3.2(c), (the “Performance Period”). The number of
performance stock units that may be earned under this Award are as follows:
Performance Level
Performance Achieved
Number of PSUs Earned
Below Threshold
Less than 30th percentile rank relative TSR
0 PSUs
At Threshold
30th percentile rank relative TSR
  [insert threshold number]  PSUs
(50% of Target)
At Target
50th percentile rank relative TSR
  [insert target number]  PSUs
(100%)
At Maximum
70th or greater percentile rank relative TSR
  [insert maximum number]  PSUs
(150% of Target)
The number of performance stock units earned will be interpolated on a linear
basis for performance between Threshold and Target and between Target and
Maximum.



2.
Total Shareholder Return” or “TSR”. Total Shareholder Return” or “TSR” means
total shareholder return as applied to Best Buy or each company in the S&P 500
Index, meaning common stock price appreciation from the beginning to the end of
the Performance Period, plus dividends and distributions made or declared
(assuming for such purpose that such dividends or distributions are reinvested
in Best Buy common stock or of any such company in the S&P 500 Index) during the
Performance Period, expressed as a percentage return. For purposes of
determining common stock price appreciation as applied to Best Buy hereunder,
the applicable stock price will be the Fair Market Value (as defined in the
Plan) of Best Buy common stock, as applies.



3.
Calculation. For purposes of the Award and this Appendix A, the number of PSUs
earned will be calculated as follows:



FIRST: For Best Buy and for the companies comprising the S&P 500 Index,
determine the TSR for the Performance Period. For purposes of this calculation,
TSR will be calculated on a compounded annualized basis over the Performance
Period.
SECOND: Rank the TSR values determined in the first step from low to high (with
the company having the lowest TSR being ranked number 1, the company with the
second lowest TSR ranked

8

--------------------------------------------------------------------------------



number 2, and so on) and determine Best Buy's percentile rank based upon its
position in the list by dividing Best Buy's position by the total number of
companies (including Best Buy) in the S&P 500 and rounding the quotient to the
nearest hundredth. For example, if Best Buy were ranked 300 on the list out of
500 companies (including Best Buy), its percentile rank would be 60%.
THIRD: Plot the percentile rank for Best Buy determined in the second step above
into the appropriate band in the left-hand column of the table above and
determine the number of PSUs earned as a percent of Target, which is the figure
in the right-hand column of the table (using linear interpolation between points
as provided in the table above) corresponding to that percentile rank. For
example, if Best Buy's percentile rank is 60%, then 125% of the Target number of
PSUs would be earned.
4.
Rules. The following rules apply to the computation of the number of PSUs
earned:



No Guaranteed Payout: The minimum number of PSUs which may be earned is zero and
the maximum number of PSUs which may be earned is 150% of the Target number of
PSUs. There is no minimum number of PSUs or other consideration that will be
paid out, and no PSUs will be earned if the percentile rank is less than the
30th percentile or lower in the Performance Period.
Effect of Changes on S&P 500 Index: The S&P 500 Index shall be such companies as
comprise that index from time to time during the Performance Period.

9

--------------------------------------------------------------------------------



APPENDIX B
Certain Definitions
“Affiliate” is generally defined in the Plan, but will mean, solely for purposes
of the definitions of “Change of Control” and “Person” in this Addendum, a
company controlled directly or indirectly by Best Buy, where “control” will mean
the right, either directly or indirectly, to elect a majority of the directors
or other governing body thereof without the consent or acquiescence of any third
party.
“Beneficial Owner” will have the meaning defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended, or any successor provision.
A “Change of Control” will be deemed to have occurred solely for purposes of
this Agreement, if the conditions set forth in any one of the following
paragraphs are satisfied after the Award Date:
(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of Best Buy representing 50% or more of the combined voting power of
Best Buy's then outstanding securities excluding, at the time of their original
acquisition, from the calculation of securities beneficially owned by such
Person, any securities acquired directly from Best Buy or its Affiliates or in
connection with a transaction described in clause (a) of paragraph III below; or



(ii)
individuals who at the Award Date constitute the Board and any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of Best Buy) whose
appointment or election by the Board or nomination for election by Best Buy's
shareholders was approved or recommended by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the Award
Date or whose appointment, election or nomination for election was previously so
approved or recommended, cease for any reason to constitute a majority thereof;
or



(iii)
there is consummated a merger or consolidation of Best Buy or any Affiliate with
any other company, other than (a) a merger or consolidation which would result
in the voting securities of Best Buy outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Best Buy or any Affiliate, at least
50% of the combined voting power of the voting securities of Best Buy or such
surviving entity or parent thereof outstanding immediately after such merger or
consolidation, or (b) a merger or consolidation effected to implement a
recapitalization of Best Buy (or similar transaction) in which no Person is or
becomes the Beneficial Owner, directly or indirectly of securities of Best Buy
representing 50% or more of the combined voting power of Best Buy's then
outstanding securities; or



(iv)
the shareholders of Best Buy approve a plan of complete liquidation of Best Buy
or there is consummated an agreement for the sale or disposition by Best Buy of
all or substantially all Best Buy's assets, other than a sale or disposition by
Best Buy of all or substantially all of Best Buy's assets to an entity, at least
50% of the combined voting power of the voting securities of which are owned by
shareholders of Best Buy in substantially the same proportions as their
ownership of Best Buy immediately before such sale; or



(v)
the Board determines in its sole discretion that a change in control of Best Buy
has occurred.


10

--------------------------------------------------------------------------------



(vi)
Notwithstanding the foregoing, a “Change in Control” will not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Best Buy immediately before such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of Best Buy
immediately following such transaction or series of transactions.



“Company Group” will mean, collectively, Best Buy and its Affiliates.
“Person” is generally defined in the Plan, but solely for purposes of the
definition of “Change of Control” in this Addendum, will have the meaning
defined in Sections 3(a)(9) and 13(d) of the Securities Exchange Act of 1934, as
amended, except that such term will not include (i) Best Buy or any of its
Affiliates, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Best Buy or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of Best
Buy in substantially the same proportions as their ownership of stock of Best
Buy.
“Qualified Retirement” will mean any termination of your employment with the
Company Group that occurs on or after your 60th birthday, at a time when no
member of the Company Group is entitled to discharge you for Cause, so long as
you have served the Company Group continuously for at least the five-year period
immediately preceding that termination.





11

--------------------------------------------------------------------------------



Exhibit B


AGREEMENT AND RELEASE OF CLAIMS
This Agreement and Release of Claims (the “Agreement”) is entered into by and
between____________ (the “Executive”) and Best Buy Co., Inc. (the “Company”).
Collectively, the Executive and the Company are hereinafter referred to as the
“Parties.”
WHEREAS, the Executive was recently employed by the Company as its President and
Chief Executive Officer pursuant to an employment agreement dated August __,
2012 (“Employment Agreement”);
WHEREAS, the Executive's employment from the Company ceased effective _________,
20__;
WHEREAS, the Company hereby advises the Executive to review this Agreement with
an attorney before signing this Agreement and the Executive is being provided
with at least 21 days from the date he receives this Agreement to do so; and
WHEREAS, the Executive must sign and return this Agreement by _________, 20__.
NOW THEREFORE, in consideration of the promises contained herein, the receipt
and sufficiency of which is hereby acknowledged by the Parties, the Company and
the Executive agree as follows:
1.Termination Date. The Executive's effective date of termination of employment
from the Company was ________, 20__ (the “Termination Date”). As of the
Termination Date, all salary from the Company ceased and any benefits the
Executive had as of the Termination Date under Company-provided benefit plans,
programs, or practices terminated, except as required by federal or state law,
as described in this Agreement, or as vested under [describe plans applicable at
termination]. As of the Termination Date, Executive has $_______ of accrued and
unpaid vacation, which shall be immediately paid to the Executive.


2.Description of Separation Benefits. In return for the Executive's timely
execution and return, and nonrevocation, of this Agreement, and his material
compliance with the terms of this Agreement, including, but not limited to, the
non-competition and non-solicitation provisions in Section 5 below, the Company
agrees to pay or provide to the Executive the severance and benefits due under
Section 9(b) of the Employment Agreement; provided, however, that the Executive
will cease to have any entitlement to, and will repay within 10 business days,
any amounts paid with respect to the period after the Termination Date if this
agreement is revoked by the Executive as provided under Section __ below. All
separation benefits provided under this Agreement will be paid less applicable
taxes and withholdings.


3.Release of Claims. (a) In consideration for the separation benefits, and other
good and valuable consideration, the Executive on behalf of himself and his
successors, assigns, and agents hereby fully, forever, irrevocably and
unconditionally releases, remises and forever

1

--------------------------------------------------------------------------------



discharges the Company and its predecessors, successors, affiliates,
subsidiaries, parent companies, and assigns, and, in their capacities as such,
all of its and their respective past and present agents, directors, officers,
partners, stockholders, members, plan administrators, fiduciaries, insurers,
attorneys and employees (collectively “Releasees”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities and
expenses (including attorneys' fees and costs), whether known or unknown, of
every kind and nature that the Executive has ever had or now has against any or
all of the Releasees arising prior to the date on which the Executive executes
and delivers this Agreement to the Company, including, but not limited to, any
and all claims arising out of or relating to the Executive's employment with
and/or separation from the Company, including, but not limited to, all claims
under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., Title
VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Genetic
Information and Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et seq., the
Americans with Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., the Family
and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Fair Credit Reporting Act,
15 U.S.C. § 1681 et seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et
seq., Executive Order 11246, Executive Order 11141, the Employee Retirement
Income Security Act of 1974 (“ERISA”), 19 U.S.C. § 1001 et seq., the Minnesota
Human Rights Act, Minn. Stat. § 363A.01 et seq., the Minnesota Equal Pay for
Equal Work Law, Minn. Stat. § 181.66 et seq., Minn. Stat. § 181.81 (Minnesota
age discrimination law), Minn. Stat. § 181.931 et seq. (Minnesota whistleblower
protection law), Minn. Stat. § 181.938 (Minnesota law prohibiting certain
employer conduct), Minn. Stat. § 181.940 et seq. (Minnesota parental leave law),
and Minn. Stat. § 181.92 (Minnesota adoption leave law), all as amended; and any
claim or damage arising out of the Executive's employment with or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above arising prior to the date on which the Executive executes and delivers
this Agreement to the Company; provided, however, that nothing in this Agreement
prevents the Executive from filing a charge with, cooperating with, or
participating in any proceeding before the EEOC or a state fair employment
practices agency (except that the Executive acknowledges that he may not recover
any monetary benefits in connection with any such claim, charge or proceeding).


4.Post-Termination Obligations. The Executive acknowledges and reaffirms his
obligation set forth in Section 11 and Attachment B of the Employment Agreement,
as thereafter may have been amended or supplemented.


5.Indemnification. The Company reaffirms its obligations to indemnify and hold
the Executive harmless, and to cover him under directors and officers liability
insurance as provided in Section 13 of the Employment Agreement.


6.Other Summary Obligations. The Release alone does not apply to any provision
under the Employment Agreement, any equity grant or any welfare plan that by its
terms infers survival after termination of employment.


7.Return of Company Property. The Executive confirms that he has returned or
will promptly upon Termination return to the Company all keys, files, records
(and copies thereof), equipment (including, but not limited to, computer
hardware, software and printers, wireless

2

--------------------------------------------------------------------------------



handheld devices, cellular phones (but may retain his number), pagers, etc.),
Company identification, Company confidential and proprietary information and any
other Company-owned property in his possession or control and has left intact
all electronic Company documents, including, but not limited to, those which he
developed or helped to develop during his employment, and has deleted, or
promptly upon Termination, delete from his personal computer, devices and
equipment any Company confidential and proprietary information and any other
Company-owned property in his possession or control. The Executive further
confirms that he has cancelled all accounts for his benefit, if any, in the
Company's name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts. The Executive
may retain his address books to the extent they only contain contact
information.


8.Business Expenses and Final Compensation. The Executive acknowledges that he
has been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of his employment and that no other
reimbursements are owed to him except _______________. The Executive further
acknowledges that he has received payment in full for all services rendered in
conjunction with his employment by the Company and that no other compensation,
including wages, bonuses, and severance, is owed to him, except as otherwise
provided in the Agreement or by payment under any deferred compensation plan in
which he participated (to be made in accordance with such plan's terms).


Notice shall be given to the Company as follows:
If notice to the Company:
[Insert Name]______________
[Insert Title]
Best Buy Co. Inc.
7601 Penn Ave S.
Richfield, MN 55423
9.Termination from Positions. As of the Termination Date, the Executive shall no
longer hold any offices and/or Board of Director's or other positions with the
Company or any of the Company's subsidiaries or affiliates. The Executive shall
promptly execute any document that the Company reasonably determines is
necessary to effectuate his resignation as a director or from any other office
or position from the Company.


10.Nature of Agreement. The Executive understands and agrees that this Agreement
is a settlement agreement and does not constitute an admission of liability or
wrongdoing on the part of the Company.


11.Acknowledgements. The Executive acknowledges that he has been given at least
21 days to consider this Agreement and that the Company has advised him in
writing to consult with an attorney of his own choosing prior to signing this
Agreement. The Executive also acknowledges that he has consulted with an
attorney of his own choosing prior to signing this Agreement. The Executive
understands that if he signs this Agreement, he may change his mind and revoke
his agreement during the 15-day period after he has signed it. For the
Executive's

3

--------------------------------------------------------------------------------



revocation to be effective, the revocation must be in writing and delivered to
the Company either by hand or mail within the 15-day revocation period. If the
Executive chooses to deliver his revocation by mail, the revocation must be (a)
postmarked within the 15-day revocation period; (b) properly addressed to
____________ at the address provided above; and (c) sent by certified mail
return receipt requested. If the Executive does not so revoke this Agreement,
this Agreement will become a binding agreement between the Executive and the
Company upon the expiration of the 15-day revocation period (the “Effective
Date”). The Executive understands and agrees that by entering into this
Agreement he is waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, through the date of signature and that he has received
consideration beyond that to which he was previously entitled.


12.Voluntary Assent. The Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. The Executive states and represents that he has had an
opportunity to discuss fully and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein and therein, freely and
voluntarily assents to all of the terms and conditions hereof and thereof, and
signs his name of his own free act.


13.Validity. Should any provision of this Agreement be declared or be determined
by any court of competent jurisdiction to be illegal or invalid, the validity of
the remaining parts, terms or provisions shall not be affected thereby and the
illegal or invalid part, term or provision shall be deemed not to be a part of
this Agreement. Notwithstanding the foregoing, if the Executive's release and
waiver pursuant to Section 3 of this Agreement is found to be unenforceable, the
Executive agrees that he will either sign a valid release and waiver of claims
in favor of the Releasees, as drafted by the Company, or promptly return the
separation benefits he received.


14.Governing Law and Arbitration. This Agreement shall be interpreted and
construed by the laws of the State of Minnesota, without regard to conflict of
laws provisions. The Parties agree that any controversy or claim arising out of
or relating to this Agreement or breach thereof, or otherwise arising out of or
relating to the Executive's employment, compensation and benefits with the
Company or the termination thereof, including any claim for discrimination under
any local, state or federal employment discrimination law, and including the
arbitrability of the dispute itself, shall be resolved by arbitration in
accordance with Section 12 of the Employment Agreement. The decision of the
arbitrator shall be final and binding on the Parties, and judgment may be
entered upon the award rendered by the arbitrator in any court having
jurisdiction thereof. Claims for workers' compensation or unemployment
compensation benefits are not covered by this Section __. Also not covered by
this Section __ are claims by the Company or the Executive for temporary
restraining orders, preliminary injunctions or permanent injunctions (“equitable
relief”) in cases in which such equitable relief would be otherwise authorized
by law or pursuant to Section 4 herein. Both the Company and the Executive
expressly waive any right that either has or may have to a jury trial of any
dispute arising out of or in any way related to the Executive's employment with
and/or separation from the Company.

4

--------------------------------------------------------------------------------



15.Amendment and Waiver. This Agreement shall be binding upon the Parties and
may not be modified in any manner, except by an instrument in writing of
concurrent or subsequent date signed by duly authorized representatives of the
Parties hereto. This Agreement is binding upon and shall inure to the benefit of
the Parties and their respective agents, assigns, heirs, executors, successors
and administrators. In the event of the death of the Executive, the severance
benefits under Section 2 shall be paid to the estate or beneficiary of the
Executive. Neither the death nor disability of the Executive shall relieve the
Company of its obligations under this Agreement. No delay or omission by the
Company in exercising any right under this Agreement shall operate as a waiver
of that or any other right. A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar to or waiver of any right on any other occasion.


16.Tax Provision. In connection with the separation benefits provided to the
Executive pursuant to this Agreement, the Company will withhold and remit to the
tax authorities the amounts required under applicable law, and the Executive
shall be responsible for all applicable taxes with respect to such separation
benefits under applicable law. The provisions of Section 17 of the Employment
Agreement shall govern all payments and benefits provided under this Agreement.
The Executive acknowledges that he is not relying upon the advice or
representation of the Company with respect to the tax treatment of any of the
separation benefits set forth above.


17.Captions. The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.


18.Entire Agreement. This Agreement contains and constitutes the complete
agreement between the Parties hereto with respect to the Executive's employment
with and separation from the Company and the settlement of claims against the
Company and cancels all previous oral and written negotiations, agreements and
commitments in connection therewith.


IN WITNESS HEREOF, the Parties have executed this Agreement as of the dates
indicated below.
Dated:_______________, 20__
 
 
[Replace Brackets with Executive Name]
 
Best Buy Co., Inc.
Dated:_______________, 20__
By:
 
[Replace Brackets with Executive Name]












5